
	

113 HR 4451 IH: Dangerous Products Warning Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4451
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Conyers introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for the protection of the general public, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Dangerous Products Warning Act.
		2.Dangerous products
			(a)In generalPart 1 of title 18, United States Code, is amended by inserting after chapter 27 the following:
				
					28Dangerous products
						
							Sec.
							571. Violations.
							572. Relationship to existing law.
							573. Construction.
							574. Definitions for chapter.
						571.Violations
							(a)Failure To inform and warnWhoever—
								(1)is a business entity or a product supervisor with respect to a product or business practice;
								(2)knows of a serious danger associated with such product (or a component of that product) or business
			 practice; and
								(3)knowingly fails within 15 days after such discovery is made (or if there is imminent risk of
			 serious bodily injury or death, immediately) to do any of the following:
									(A)To inform an appropriate Federal agency in writing, unless such product supervisor has actual
			 knowledge that such an agency has been so informed.
									(B)To warn affected employees in writing, unless such product supervisor has actual knowledge that
			 such employees have been so warned.
									(C)To inform persons other than affected employees at risk if they can reasonably be identified.shall be fined under this title or imprisoned not more than 5 years, or both.(b)RetaliationWhoever knowingly discriminates against any person in the terms or conditions of employment or in
			 retention in employment or in hiring because of such person having
			 informed a Federal agency or warned employees of a serious danger
			 associated with a product or business practice shall be fined under this
			 title or imprisoned not more than one year, or both.
							(c)Nonpayment by business entitiesIf a fine is imposed on an individual under this section, such fine shall not be paid, directly or
			 indirectly, out of the assets of any business entity on behalf of that
			 individual.
							572.Relationship to existing law
							(a)Rights To interveneNothing in this chapter shall be construed to limit the right of any individual or group of
			 individuals to initiate, intervene in, or otherwise participate in any
			 proceeding before a regulatory agency or court, nor to relieve any
			 regulatory agency, court, or other public body of any obligation, or
			 affect its discretion to permit intervention or participation by an
			 individual or group or class of consumers, employees or citizens in any
			 proceeding or activity.
							(b)State lawNothing in this chapter preempts any State law or otherwise affects any State authority to adopt or
			 enforce any State law.
							573.ConstructionThis chapter shall be construed in such a manner as best to represent and protect the interests of
			 the public.
						574.Definitions for chapterIn this chapter—
							(1)the term product supervisor—
								(A)means—
									(i)an officer or director of a corporation or an association;
									(ii)a partner of a partnership; or
									(iii)any employee or other agent of a corporation, association, or partnership having duties such that
			 the conduct of such employee or agent may fairly be assumed to represent
			 the policy of the corporation, association, or partnership; and
									(B)includes persons having management responsibility for—
									(i)submissions to a Federal agency regarding the development or approval of any product;
									(ii)production, quality assurance, or quality control of any product; or
									(iii)research and development of any product;
									(2)the term product means a product or service of a business entity that enters or will enter interstate commerce;
							(3)the term business entity means any corporation, company, association, firm, partnership, or other business entity or a sole
			 proprietor;
							(4)the term business practice means a method or practice of manufacturing, assembling, designing, researching, importing or
			 distributing a product that enters or will enter interstate commerce,
			 conducting, providing or preparing to provide a service that enters or
			 will enter interstate commerce, or otherwise carrying out business
			 operations related to products or services that enter or will enter
			 interstate commerce;
							(5)the term serious danger, used with respect to a product or business practice, means a danger, not readily apparent to the
			 average person, that the normal or reasonably foreseeable use of, or the
			 exposure of a human being to, that product or business practice may cause
			 death or serious bodily injury to a human being;
							(6)the term serious bodily injury means an impairment of physical condition, including as result of trauma, repetitive motion or
			 disease, that—
								(A)creates a substantial risk of death; or
								(B)causes—
									(i)serious permanent disfigurement;
									(ii)unconsciousness;
									(iii)extreme pain; or
									(iv)permanent or protracted loss or impairment of the function of any bodily member, organ, bodily
			 system, or mental faculty;
									(7)the term appropriate Federal agency means any agency with jurisdiction over the product or business practice; and
							(8)the term warn affected employees, used with respect to a serious danger, means take reasonable steps to give sufficient description
			 of the serious danger to all individuals working for or in the business
			 entity who are likely to be subject to the serious danger in the course of
			 that work to make those individuals aware of that danger..
			(b)Clerical amendmentThe table of chapters for title 18, United States Code, is amended by inserting, after the item
			 relating to chapter 27, the following:
				
					
						28.Dangerous products571.
			3.Effective dateThe amendments made by this Act take effect 180 days after the date of enactment of this Act.
		
